Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 3/9/2021 in which Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was filed on the mailing date of the application on 3/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0084485 to Hariharan.
As to Claim 1, Hariharan teaches a system comprising: a human interface device (HID); a plurality of hosts configured to communicate with the HID (wireless connection between a host device and an accessory device over a wireless medium, see Abstract; an accessory device 102 [HID] in an environment 100 with a plurality of host devices 1041 – 1047...each of the host devices 1041-7 can form an ad hoc wireless connection with the accessory device 102, see ¶ 0022, Fig. 1; accessory device 102 may be any computing device, including any of a...keyboard, mouse, track pad, computer, tablet); and a processor to: retrieve proximity information of hosts from the plurality of hosts within communication distance of the HID (accessory device 702 transmits a number of beacons 706...beacons 706 may be implemented as Bluetooth low energy beacons, see ¶ 0043; host device 704 can detect one or more of the beacons 706...when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory device 702 is in close physical proximity to the host device 704 after analyzing a characteristic of one or more beacons 706, such as, for example, one or more of signal strength, a signal-to-noise ratio...the host device 704 may conclude that it is in close physical proximity to the accessory device if one or more characteristics of the beacons 706 compare ; based on the proximity information, determine a first host from the plurality of hosts that is most proximate to the HID (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory device 702 is in close physical proximity to the host device 704 after analyzing a characteristic of one or more beacons 706, such as, for example, one or more of signal strength, a signal-to-noise ratio...the host device 704 may conclude that it is in close physical proximity to the accessory device if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic, see ¶ 0044; Figure 1 shows the accessory device 102 connected to the host device 1043); and allow the first host to initiate communications with the HID (the host device 704 may conclude that it is in close physical proximity to the accessory device 702 [HID] if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic...if the host device 704 would like to connect to the accessory device 702, it can transmit a connection request 710 that includes a value of the host device clock. The accessory device 702 can synchronize its local clock with the host device lock clock to assist with establishing a wireless connection between the .  
As to Claim 5, Hariharan depending from Claim 1, Hariharan teaches wherein the proximity information of the hosts are determined by received signal strength, time of flight calculations, or other wireless ranging methods (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory device 702 is in close physical proximity to the host device 704 after analyzing a characteristic of one or more beacons 706, such as, for example, one or more of signal strength, a signal-to-noise ratio...the host device 704 may conclude that it is in close physical proximity to the accessory device if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic, see ¶ 0044).  
As to Claim 6, Hariharan depending from Claim 1, Hariharan teaches
wherein the processor to determine the first host is most proximate comprises the processor to compare the proximity information of each host from the plurality of hosts (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range .  
	As to Claim 9, Hariharan teaches a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor of a computing device, cause the processor to: retrieve proximity information of hosts from a plurality of hosts configured to communicate with a human interface device (HID) (wireless connection between a host device and an accessory device over a wireless medium, see Abstract; an accessory device 102 [HID] in an environment 100 with a plurality of host devices 1041 – 1047...each of the host devices 1041-7 can form an ad hoc wireless connection with the accessory device 102, see ¶ 0022, Fig. 1; accessory device 102 may be any computing device, including any of a...keyboard, mouse, track pad, computer, tablet, see ¶ 0023; The computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004, see ¶ 0049; The removable storage drive 1014 may interact with a removable storage unit 1016. The removable storage unit 1018 includes a computer usable or readable storage device having stored therein control logic , wherein the hosts from the plurality of hosts are within communication distance of the HID (accessory device 702 transmits a number of beacons 706...beacons 706 may be implemented as Bluetooth low energy beacons, see ¶ 0043; host device 704 can detect one or more of the beacons 706...when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory device 702 is in close physical proximity to the host device 704 after analyzing a characteristic of one or more beacons 706, such as, for example, one or more of signal strength, a signal-to-noise ratio...the host device 704 may conclude that it is in close physical proximity to the accessory device if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic, see ¶ 0044);
compare the proximity information of each host from the plurality of hosts; upon comparing, determine a first host from the plurality of hosts that is most proximate to the HID (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory 3); and allow the first host to initiate communications with the HID (the host device 704 may conclude that it is in close physical proximity to the accessory device 702 [HID] if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic...if the host device 704 would like to connect to the accessory device 702, it can transmit a connection request 710 that includes a value of the host device clock. The accessory device 702 can synchronize its local clock with the host device lock clock to assist with establishing a wireless connection between the accessory device 702 and the host device 704 [allow first host to initiate communications with the HID], see ¶ 0044; the accessory device may receive a connection request from a host device, see ¶ 0045).
As to Claim 12, depending from Claim 9, Hariharan teaches wherein the proximity information of the hosts are determined by received signal strength, time of flight calculations, or other wireless ranging methods (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. .  
As to Claim 14, Hariharan teaches a method comprising: retrieving, at a human interface device (HID), proximity information of hosts from a plurality of hosts configured to communicate with the HID, wherein the hosts from the plurality of hosts are within communication distance of the HID  (wireless connection between a host device and an accessory device over a wireless medium, see Abstract; an accessory device 102 [HID] in an environment 100 with a plurality of host devices 1041 – 1047...each of the host devices 1041-7 can form an ad hoc wireless connection with the accessory device 102, see ¶ 0022, Fig. 1; accessory device 102 may be any computing device, including any of a...keyboard, mouse, track pad, computer, tablet; (accessory device 702 transmits a number of beacons 706...beacons 706 may be implemented as Bluetooth low energy beacons, see ¶ 0043; host device 704 can detect one or more of the beacons 706...when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical , and wherein the proximity information of the hosts are determined by received signal strength, time of flight calculations, or other wireless ranging methods (when the host device 704 detects one or more of the beacons 706, it can determine that the accessory device 702 is in close physical proximity to the host device 704---e.g. within an effective communication range  or other range threshold [proximity information of hosts within communication distance of the HID]...the host device 704 may determine that the accessory device 702 is in close physical proximity to the host device 704 after analyzing a characteristic of one or more beacons 706, such as, for example, one or more of signal strength, a signal-to-noise ratio...the host device 704 may conclude that it is in close physical proximity to the accessory device if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic, see ¶ 0044); determining a first host from the plurality of hosts that is most proximate to the HID (when the host 3); and allowing the first host to initiate communications with the HID (the host device 704 may conclude that it is in close physical proximity to the accessory device 702 [HID] if one or more characteristics of the beacons 706 compare in a predetermined manner (e.g. above and/or below) with a corresponding threshold for that characteristic...if the host device 704 would like to connect to the accessory device 702, it can transmit a connection request 710 that includes a value of the host device clock. The accessory device 702 can synchronize its local clock with the host device lock clock to assist with establishing a wireless connection between the accessory device 702 and the host device 704 [allow first host to initiate communications with the HID], see ¶ 0044; the accessory device may receive a connection request from a host device, see ¶ 0045). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.	Claims 2-4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0084485 to Hariharan in view of U.S. Patent Publication 2015/0327016 to Shill et al (“Shill”).
As to Claim 2, Hariharan depending from Claim 1, Hariharan does not explicitly disclose wherein, as the HID is connected to the first host, the processor is to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host; terminate the connection between the HID and the first host; and allow the second host to initiate communications with the HID.
Shill teaches wherein, as the HID is connected to the first host (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), the processor is to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server); terminate the connection between the HID and the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0033. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer ; and allow the second host to initiate communications with the HID (The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hariharan with Shill to teach wherein, as the HID is connected to the first host, the processor is to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host; terminate the connection between the HID and the first host; and allow the second host to initiate communications with the HID. The suggestion/motivation would have been in order for the host 
As to Claim 3, Hariharan and Shill depending from Claim 2, Shill teaches wherein the processor to determine that the second host is more proximate to the HID than the first host comprises the processor to determine that a distance between the HID and the first host is exceeded by a threshold distance (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server).  
As to Claim 4, Hariharan and Shill depending from Claim 2, Shill teaches wherein the processor to determine that the second host is more proximate to the HID than the first host comprises the processor to determine that the second host is more proximate to the HID for at least a predetermined period of time (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130. If the amount of time that the distance between one or more mobile target communications is within the distance threshold is determined to be less than a predetermined amount of time--that is one or more of the mobile target communication devices has breached the virtual perimeter for the predetermined amount of time, the host communication device 110 may send a notification to a third party target device tracking server 170 via the gateway 150, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server).  
As to Claim 10, Hariharan depending from Claim 9, Hariharan does not explicitly disclose wherein, as the HID is connected to the first host, comprising program instructions which, when executed by the processor, cause the 
Shill teaches wherein, as the HID is connected to the first host (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), comprising program instructions which, when executed by the processor, cause the processor to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the , see ¶ 0057. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server); terminate the connection between the HID and the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0033. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter); and allow the second host to initiate communications with the HID (The host .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hariharan with Shill to teach wherein, as the HID is connected to the first host, comprising program instructions which, when executed by the processor, cause the processor to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host; terminate the connection between the HID and the first host; and allow the second host to initiate communications with the HID. The suggestion/motivation would have been in 
As to Claim 11, Hariharan and Shill depending from Claim 10, Shill teaches wherein the program instructions to determine that the second host is more proximate to the HID than the first host comprises program instructions to determine that a distance between the HID and the first host is exceeded by a threshold distance (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019; applications 340 can be stored in the memory 330 and/or in a firmware (not shown) as executable instructions, and can be executed by the processor 310. The applications 340 include various programs that, when executed by the processor 310, implement the various features of the device 300, including applications for generating an alert, applications for initiating transmission of an alert to the target device tracking server 170, etc, see ¶ 0057. Examiner construes that the host communication device, e.g. HID, continuously detects the .  
10.	Claims 7, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0084485 to Hariharan in view of U.S. Patent Publication 2015/0271432 to Muth.
As to Claim 7, Hariharan depending from Claim 1, Hariharan fails to disclose wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID. Muth teaches wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harihara with Muth to teach wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 8, Hariharan and Muth depending from Claim 7, Muth teaches wherein the processor to allow the first host to initiate communications with the HID comprises the processor to allow the first host to connect with the HID (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a 
As to Claim 13, Hariharan depending from Claim 1, Hariharan fails to disclose wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID. Muth teaches wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device, see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harihara with Muth to teach wherein the plurality of hosts configured to communicate with the HID comprise 
As to Claim 15, Hariharan and Muth depending from Claim 14, Muth teaches determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server); terminate the connection between the HID and the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, ; and allow the second host to initiate communications with the HID (The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hariharan with Shill to teach wherein, as the HID is connected to the first host, the processor is to: determine 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EBONI N GILES/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694